Title: To James Madison from John Gavino, 31 October 1801
From: Gavino, John
To: Madison, James


					
						No. 75
						Sir
						Gibraltar 31st: October 1801
					
					My last Dispatch was No. 74 to which please be referrd.
					I have now to inform you that on the 19h: Inst. the American Ship Ann Commanded by Andw: Woodbury from Altea for Altona was 

working round the Rock & obliged to go close to the Spanish Battery or Fort Tonara to the Eastward of this Place (with her Collours flying) 

between 11 & 12 oClock in the Morning, when said Fort fired a Shott at her which fell close on board.  The Master orderd the Vessel to be 

hove to, & Boat put out to go on shore, but before they could accomplish it, a second shott was fired which struck the Cabouse and Killd one 

of the Crew.  This Occasiond the Master to make the best of his way from the Fort, altho about 11 Shott was fird at the Vessel.
					On the 27h: Inst: the American Brig Commerce David Bowen Commander from Mesina for Charleston S. C. was working into this 

Bay but got to the bottom of it near a Spanish Fort (with her Collours flying) who fired at her.  The first shott fell within Ten yards of the 

Vessel.  The 2d: Struck the Ruther.  Several other shott were also fired at her; of which Commodor Dale was an Eye Witness.  Yet I statted 

both Cases to him and Colll. Humphrys our Minister at the Court of Madrid.
					Commodor Dale will go up the Mediterranean first fair Wind.  The Philadelphia carrys the Trade up, and Essex remains to watch the 

two Tripoly Cruisers here.  I have the honor to be, Sir Your most obedt. and most hl: servt.
					
						John Gavino
					
					
						The blessings of Peace being restord, its to be hoped will put an end to Disagreeable events.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
